Case: 09-60118     Document: 00511090164          Page: 1    Date Filed: 04/23/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                            April 23, 2010
                                     No. 09-60118
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

MANUEL NOVERON-RODRIGUEZ,

                                                   Petitioner,

v.

ERIC H. HOLDER, JR., U.S. ATTORNEY GENERAL,

                                                   Respondent.


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                 BIA No. A97 700 540


Before GARZA, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM:*
        Manuel Noveron-Rodriguez filed a petition for review of the denial of his
applications for cancellation of removal and voluntary departure.                   We lack
jurisdiction to review the alternative purely discretionary determination by the
Board of Immigration Appeals (BIA) that, even in the absence of a statutory bar,
Noveron-Rodriguez failed to show good moral character and, therefore, he was
not entitled to cancellation of removal. See 8 U.S.C. § 1252(a)(2)(B)(i); see also
Sung v. Keisler, 505 F.3d 372, 377 (5th Cir. 2007).

        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-60118    Document: 00511090164 Page: 2        Date Filed: 04/23/2010
                                 No. 09-60118

      We have jurisdiction to review whether Noveron-Rodriguez is statutorily
precluded from establishing good moral character under 8 U.S.C. § 1101(f)(6)
because he gave false testimony to the IJ in order to obtain an immigration
benefit. See Gonzalez-Maldonado v. Gonzales, 487 F.3d 975, 977 (5th Cir. 2007).
This determination is a question of law that we review de novo. See id. at 976.
      Noveron-Rodriguez argues that the BIA’s finding that he testified falsely
was based on statements in his written application and that, under Beltran-
Resendez v. INS, 207 F.3d 284, 287 (5th Cir. 2000), the written statements do
not constitute false testimony.     This case is distinguishable from Beltran-
Resendez because Noveron-Rodriguez testified falsely under oath that the
information in his cancellation of removal application was correct.            See
Gonzalez-Maldonado, 487 F.3d at 977 & n.3.
      Noveron-Rodriguez argues that the BIA failed to follow its own precedent
in Matter of M___, 9 I & N Dec. 118 (BIA 1960), in which the alien was permitted
to make a timely retraction of incorrect information. This case is distinguishable
from Matter of M____ because Noveron-Rodriguez did not correct his false
statements during the same hearing at which they were made; he corrected
them approximately seven months later at the next hearing. He corrected some
of his statements only after cross-examination by the Department of Homeland
Security and the IJ, and he did not provide a sufficient explanation for testifying
falsely. Although he acknowledged that he used a false Social Security number
to obtain employment, his retraction was not voluntary because he had reason
to believe that the IJ would discover his use of a false Social Security number on
the tax returns he submitted in support of his application. See Matter of Namio,
14 I. & N. Dec. 412, 414 (B.I.A. 1973). For these reasons, he has not shown that
the BIA erred in finding that he did not timely and voluntarily retract his false
testimony.
      PETITION DENIED.



                                        2